1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
8
     ROGER W. STEWART, JR.,                            Case No.: 3:19-CV-00022-RCJ-WGC
9
                     Plaintiff,
10
     vs.                                               ORDER OF DISMISSAL
11

12   RENEE BAKER, et al.,

13                   Defendants.
14

15           On November 25, 2019, this Court entered Order (ECF No. 12) denying Plaintiff’s

16   applications to proceed in forma pauperis (ECF Nos. 4, 9). The Court sent Plaintiff the approved
17
     form application to proceed in forma pauperis, information and instructions for filing an in
18
     forma pauperis application and ordered Plaintiff to file a fully complete application to proceed in
19
     forma pauperis; or (2) pay the full filing fee of $400 within thirty (30) days from November 25,
20

21   2019. The Court further ordered that failure to timely comply with Order (ECF No. 12), may

22   result in dismissal of this action.
23
             Plaintiff has failed to show good cause why this action should not be dismissed for failure
24
     to comply with Court Order (ECF No. 12). Accordingly,
25
             IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE for
26

27   Plaintiffs failure to comply with the Court Order (ECF No. 12).

28   ///
     ORDER OF DISMISSAL - 1
1          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
2
           IT IS SO ORDERED.
3
            DATED this 30th day of December, 2019.
4

5

6
                                             ______________________________________
7                                            ROBERT C. JONES
                                             DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER OF DISMISSAL - 2
